43 F.3d 1466
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnny HARRIS, Plaintiff Appellant,v.Charles B. MILLER;  Frank Bowe;  Annamaria Haj, Defendants Appellees.
No. 94-7067.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 17, 1994.Decided:  Dec. 19, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-93-1353-AM)
Johnny Harris, Appellant Pro Se.  Charles B. Miller, Frank Bowe, Appellees.  Dennis Edward Szybala, Assistant United States Attorney, Alexandria, VA, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendants' motions to dismiss his action brought pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  Specifically, he claims that Defendants conspired to, and did, steal his bail money by submitting a false urine test, resulting in the unlawful revocation of his bond.  To the extent Appellant is challenging his parole revocation, or the procedures used to revoke his parole, such a claim is not cognizable because his parole revocation has not been invalidated.  See Heck v. Humphrey, 62 U.S.L.W. 4594 (U.S. June 24, 1994).  Further, Appellant's allegations of conspiracy are wholly conclusory and without factual support.  Accordingly, we find that the dismissal of this claim was proper.  See Ash v. United Postal Serv., Inc., 800 F.2d 409, 411-12 (4th Cir.1986);  Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir.1984).  Accordingly, we find this appeal to be without merit, and affirm the district court's order granting the Defendants' motions to dismiss.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.